Exhibit 10.12

 

SEATTLE GENETICS, INC.

 

2000 DIRECTORS’ STOCK OPTION PLAN

 

NOTICE OF STOCK OPTION GRANT

 

You have been granted an option to purchase Common Stock of Seattle Genetics,
Inc. (the “Company”) as follows:

 

Date of Grant

   

Vesting Commencement Date

   

Exercise Price per Share

   

Total Number of Shares Granted

   

Type of Option

  Non-qualified

Expiration Date

   

Vesting Schedule:

  <<Vesting Schedule>>

Termination Period:

  <<Termination Schedule>>



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the 2000 Directors’ Stock Option Plan and the
Nonstatutory Stock Option Agreement, all of which are attached and made a part
of this document.

 

OPTIONEE:

        SEATTLE GENETICS, INC.                                       
                                                                               
By:                                          
                                                                               
 

Name (Signature)

         

                                                                               
                                   

         

Social Security Number

         

                                                                               
                                   

         

Social Security Number

         

 

-2-



--------------------------------------------------------------------------------

SEATTLE GENETICS, INC.

 

NONSTATUTORY STOCK OPTION AGREEMENT

 

1. Grant of Option. The Board of Directors of the Company hereby grants to the
Optionee named in the Notice of Stock Option Grant attached as Part I of this
Agreement (the “Optionee”), an option (the “Option”) to purchase a number of
Shares, as set forth in the Notice of Stock Option Grant, at the exercise price
per share set forth in the Notice of Stock Option Grant (the “Exercise Price”‘),
subject to the terms and conditions of the 2000 Directors’ Stock Option Plan
(the “Plan”), which is incorporated herein by reference. (Capitalized terms not
defined herein shall have the meanings ascribed to such terms in the Plan.) In
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Nonstatutory Stock Option Agreement, the terms and
conditions of the Plan shall prevail.

 

2. Exercise of Option.

 

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Stock Option Grant and the
applicable provisions of the Plan and this Nonstatutory Stock Option Agreement.
In the event of Optionee’s death, disability or other termination of Optionee’s
employment or consulting relationship, the exercisability of the Option is
governed by the applicable provisions of the Plan and this Nonstatutory Stock
Option Agreement.

 

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit A (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be signed by the Optionee and
shall be delivered in person or by certified mail to the Secretary of the
Company. The Exercise Notice shall be accompanied by payment of the aggregate
Exercise Price as to all Exercised Shares. This Option shall be deemed to be
exercised upon receipt by the Company of such fully executed Exercise Notice
accompanied by such aggregate Exercise Price.

 

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to the Optionee on the date the Option is
exercised with respect to such Exercised Shares.

 

3. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Optionee:

 

(a) cash;

 

(b) check;



--------------------------------------------------------------------------------

(c) delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale or
loan proceeds required to pay the exercise price; or

 

(d) surrender of other Shares which (i) in the case of Shares acquired upon
exercise of an option, have been owned by the Optionee for more than six (6)
months on the date of surrender, and (ii) have a Fair Market Value on the date
of surrender equal to the aggregate Exercise Price of the Exercised Shares.

 

4. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution or
pursuant to a domestic relations order (as defined by the Code or the rules
thereunder) and may be exercised during the lifetime of Optionee only by the
Optionee or a transferee permitted by Section 10 of the Plan. The terms of the
Plan and this Nonstatutory Stock Option Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Optionee.

 

5. Term of Option. This Option may be exercised only within the term set out in
the Notice of Stock Option Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Nonstatutory Stock Option
Agreement.

 

6. Tax Consequences. Set forth below is a brief summary of certain federal tax
consequences relating to this Option under the law in effect as of the date of
grant. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS
ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT HIS OR HER OWN TAX ADVISER BEFORE
EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

(a) Exercising the Option. Since this Option does not qualify as an incentive
stock option under Section 422 of the Code, the Optionee may incur regular
federal income tax liability upon exercise. The Optionee will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the fair market value of the Exercised Shares on the
date of exercise over their aggregate Exercise Price.

 

(b) Disposition of Shares. If the Optionee holds the Option Shares for more than
one year, gain realized on disposition of the Shares will be treated as
long-term capital gain for federal income tax purposes. The long-term capital
gain will be taxed for federal income tax purposes at a maximum rate of 20
percent.

 

-2-



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Nonstatutory Stock Option Agreement.
Optionee has reviewed the Plan and this Nonstatutory Stock Option Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Nonstatutory Stock Option Agreement and fully understands all
provisions of the Plan and Nonstatutory Stock Option Agreement. Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Nonstatutory Stock Option Agreement.

 

          SEATTLE GENETICS, INC.                                       
                                        
                                                 By:   

                                                                               
                                        

Name

         

 

CONSENT OF SPOUSE

 

The undersigned spouse of Optionee has read and hereby approves the terms and
conditions of the Plan and this Nonstatutory Stock Option Agreement. In
consideration of the Company’s granting his or her spouse the right to purchase
Shares as set forth in the Plan and this Nonstatutory Stock Option Agreement,
the undersigned hereby agrees to be irrevocably bound by the terms and
conditions of the Plan and this Nonstatutory Stock Option Agreement and further
agrees that any community property interest shall be similarly bound. The
undersigned hereby appoints the undersigned’s spouse as attorney-in-fact for the
undersigned with respect to any amendment or exercise of rights under the Plan
or this Nonstatutory Stock Option Agreement.

 

                                                                               
                                                                  

Spouse of Optionee

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A

 

NOTICE OF EXERCISE

 

To: Seattle Genetics, Inc.

 

Attn: Stock Option Administrator

 

Subject: Notice of Intention to Exercise Stock Option

 

This is official notice that the undersigned (“Optionee”) intends to exercise
Optionee’s option to purchase                  shares of Seattle Genetics, Inc.
Common Stock, under and pursuant to the Company’s 2000 Directors’ Stock Option
Plan and the Nonstatutory Stock Option Agreement dated                 , as
follows:

 

Grant Number:

                                        
                                                     

Date of Purchase:

                                        
                                                     

Number of Shares:

                                        
                                                     

Purchase Price:

                                        
                                                     

Method of Payment of

Purchase Price:

                                        
                                                     

Social Security No.:

                                        
                                                     

 

The shares should be issued as follows:

 

Name:                                     
                                            

 

Address:                                     
                                       

 

                                                                       

 

                                                                       

 

Signed:                                     
                                         

 

Date:                                     
                                              

 

-4-